Citation Nr: 1219971	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to service connection for cranial neuralgia and migraine headaches to include as a qualifying chronic condition under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for night sweats, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for joint pain, to include a left shoulder disorder, and to include as a qualifying chronic condition under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for chest pain, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for memory problems, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.  


8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

9.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include adjustment disorder with anxiety and depression, and to include as a qualifying chronic condition under 38 C.F.R. § 3.317.  

10.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.  

11.  Entitlement to service connection for a right ankle disorder.   

12.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to February 1993.  He served in the Southwest Asia theatre of operations during the Persian Gulf War and his DD Form 214, Certificate of Release or Discharge from Active Duty, reflects decorations and awards include a Southwest Asia Service Medal with 3 Bronze Stars, a Kuwait Liberation Medal and an Army commendation Medal w 1st Oak Leaf Cluster.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from October 2004 and September 2010 rating decisions of the Montgomery, Alabama, VA Regional Office (RO).  

The Board notes that an August 2006 rating decision reflects service connection was granted for a left knee disorder and a right shoulder disorder; an April 2008 rating decision reflects that service connection for arthralgia of the right and left hand was granted; and in a September 2010 rating decision, service connection for tinnitus, and allergic rhinitis was granted.  This represents a full grant of the benefits sought in regard to these issues.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in December 2005.  A transcript of the hearing is associated with the claims folder.  In December 2008, he withdrew the request for a Board hearing.  Correspondence received in February 2009 notes that the Veteran withdrew a request for a DRO hearing.  

The Veteran Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a Notice of Disagreement with the February 2012 rating decision in which service connection for PTSD was denied.  VACOLS does not indicate he has been provided a Statement of the Case (SOC) concerning this claim.  Thus, the Board must remand this claim to the agency of original jurisdiction (AOJ) for the issuance of an SOC and to give him an opportunity in response to also submit a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


The issues of entitlement to service connection for chronic sinusitis, cranial neuralgia and migraine headaches, night sweats, joint pain, to include a left shoulder disorder, chest pain, memory problems, PTSD, an acquired psychiatric disorder (other than PTSD), to include adjustment disorder with anxiety and depression, and a skin disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2005, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal in regard to service connection for a right ankle disorder, and thus, there is no longer a controversy regarding the benefits sought as to the claim of entitlement to service connection for a right ankle disorder.  

2.  In December 2005, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal in regard to service connection for a low back disorder, and thus, there is no longer a controversy regarding the benefits sought as to the claim of entitlement to service connection for a low back disorder.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met as to the issue of entitlement to service connection for a right ankle disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for withdrawal of a substantive appeal have been met as to the issue of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In December 2005, after the Veteran filed a substantive appeal in regard to the issues of entitlement to service connection for a right ankle disorder and a low back disorder, the Veteran withdrew the appeal in regard to these issues; hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review these issues and the appeal in regard to these issues is dismissed.  


ORDER

The appeal seeking entitlement to service connection for a right ankle disorder is dismissed. 

The appeal seeking entitlement to service connection for a low back disorder is dismissed. 


REMAND

The Veteran seeks service connection for the disabilities claimed on appeal, to include as qualifying chronic conditions under 38 C.F.R. § 3.317.  Having reviewed the evidence, the Board finds further development is necessary for a determination.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

In November 2010 and July 2011, a VA doctor noted that the Veteran was receiving ongoing treatment at an outpatient treatment facility in Montgomery, Alabama.  The Veteran also submitted a certificate of completion of PTSD group therapy at the Central Alabama VA Health Care System dated, December 2011.  Accordingly, attempts must be made to obtain complete treatment records from VA.  

The Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A November 2007 neurology record notes cranial neuralgia and common migraine and the December 2007 VA Persian Gulf War examination report reflects diagnoses to include allergic rhinitis, and left shoulder mild subacromial-subdeltoid bursitis and degenerative changes of the AC (acromioclavicular) joint, and mild bursa irregularity of the rotator cuff, which may be related to partial tearing.  The examiners, however, did not provide an opinion in regard to the etiology of the disorders.  

A September 2010 VA psychiatric examination also was provided.  The examiner found that the Veteran's depression appeared to have taken place sometime in early 2007.  The examiner did not address the fact that post-service treatment records showed diagnoses of depression as early as 2004, or the Veteran's reported combat experiences during his service in the Persian Gulf.  A post-service diagnosis of a disorder is not fatal to a service connection claim if the evidence of record relates this disability to military service.  See 38 C.F.R. § 3.303(d).  Thus, the rationale offered by the September 2010 examiner is inadequate.

The Veteran was afforded another VA psychiatric examination in January 2012, which primarily addressed his PTSD.  The examiner addressed the issue of PTSD and also noted that the Veteran had a mental condition that had been formally diagnosed and that he was malingering, but did not otherwise offer any helpful information regarding his psychiatric claim.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds the VA examination reports/opinions to be inadequate for a determination in regard to the matters on appeal.  As such, the Board has no discretion and must remand the claims.  

In addition to the Veteran's competent report of pertinent symptoms during the relevant periods, the Board notes that service connection for allergic rhinitis has been established and an October 2008 deferred rating decision notes that the claim for chronic sinusitis is separate from allergic rhinitis.  In addition, while an October 1998 private record notes pharyngitis and both an October 2002 private record and the December 2007 VA examination report note allergic rhinitis, the impression of a VA computed tomography (CT) scan of the maxillofacial sinus in May 2007 was no acute sinusitis, and was noted to be suspicious for minimal chronic inflammatory mucosal disease involving the ethemoid sinuses and minimal edematous inferior nasal turbinates.  In addition, a June 2007 VA treatment record notes that the CT scan suggested sinus as the cause of the Veteran's headaches.  

To date, VA has not obtained a medical opinion as to the onset and/or etiology of chronic sinusitis, cranial neuralgia and migraine headaches, night sweats, memory problems, a skin disorder, joint pain, to include in the left shoulder, and chest pain.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has competently related symptoms associated with the current diagnoses to service, the Board finds it necessary to afford the Veteran a VA examination to determine the nature, scope, and etiology of the Veteran's symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate the service connection claims for chronic sinusitis, cranial neuralgia and migraine headaches, night sweats, joint pain to include a left shoulder disorder, chest pain, memory problems, an acquired psychiatric disorder (other than PTSD) to include adjustment disorder with anxiety and depression, and a skin disorder, to include as secondary to an undiagnosed illness; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Attempt to obtain complete VA medical records pertaining to the Veteran, and any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

3.  After the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including chronic sinusitis, cranial neuralgia and migraine headaches, night sweats, joint pain to include a left shoulder disorder, chest pain, memory problems, adjustment disorder with anxiety and depression, and a skin disorder.  

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of chronic sinusitis, cranial neuralgia and migraine headaches, night sweats, joint pain to include a left shoulder disorder, chest pain, memory problems, an adjustment disorder with anxiety and depression, and a skin disorder, are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  Unless found otherwise by the examiner, the examiner should accept any of the Veteran's report of the symptoms he had in service and following service to be credible.  The examiner also should consider the circumstances of the Veteran's service including in the imminent danger pay area of Southwest Asia from January 10, 1991 to May 13, 1991.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto. 

6.  Issue the Veteran an SOC on his claim of entitlement to service connection for PTSD to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Then allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


